UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A (Amendment No. 3) Under the Securities Exchange Act of 1934 C&J Energy Services, Inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 12467B304 (CUSIP Number) Thomas J. Murphy c/o General Atlantic Service Company, LLC 3 Pickwick Plaza Greenwich, Connecticut 06830 (203) 629-8600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 20, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 1(f) or 1(g), check the following box []. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-1(a) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 12467B304 Page2 of 13 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic Partners 90, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.7% 14 TYPE OF REPORTING PERSON PN CUSIP No. 12467B304 Page3 of 13 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAPCO GmbH & Co. KG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.7% 14 TYPE OF REPORTING PERSON PN CUSIP No. 12467B304 Page4 of 13 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments CDA, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.7% 14 TYPE OF REPORTING PERSON PN CUSIP No. 12467B304 Page5 of 13 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments III, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.7% 14 TYPE OF REPORTING PERSON OO CUSIP No. 12467B304 Page6 of 13 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments IV, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.7% 14 TYPE OF REPORTING PERSON OO CUSIP No. 12467B304 Page7 of 13 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAPCO Management GmbH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.7% 14 TYPE OF REPORTING PERSON CO CUSIP No. 12467B304 Page8 of 13 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic GenPar, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.7% 14 TYPE OF REPORTING PERSON PN CUSIP No. 12467B304 Page9 of 13 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.7% 14 TYPE OF REPORTING PERSON OO CUSIP No. 12467B304 Page10 of 13 Pages Item 1.Security and Issuer. This Amendment No.3 (this “Amendment”) to the Schedule 13D filed on April 9, 2012, as amended by Amendment No. 1 to such Schedule 13D filed on April 17, 2012 and Amendment No. 2 to such Schedule 13D filed on July 25, 2012, relates to the common stock, par value $0.01 per share (the “Common Stock”), of C&J Energy Services, Inc., a Delaware corporation (the “Company”), and is being filed to amend the Schedule 13D as specifically set forth below.The address of the principal executive office of the Company is 10375 Richmond Avenue, Suite 2000, Houston, Texas 77042. Unless otherwise indicated, all capitalized terms shall have the meanings ascribed to them in the Schedule 13D, and unless otherwise amended hereby, all information previously filed remains in effect. Item 2.Identity and Background. No material change. Item 3.Source and Amount of Funds or Other Consideration. No material change. Item 4.Purpose of Transaction. Item 4 is hereby amended by adding the following prior to the final paragraph thereof: Ms. Adrianna Ma, a Managing Director at General Atlantic, was elected as a director of the Company at the Company's annual meeting held on May 20, 2013. Item 5.Interest in Securities of the Issuer. Item 5 is hereby amended and restated as follows: All ownership percentages set forth herein assume that there are 54,115,236 shares of Common Stock outstanding, as reported in the Company’s most recent Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 9, 2013. This Amendment reflects beneficial ownership as of May 20, 2013. (a)As of May 20, 2013, GAP 90 owns of record4,921,886 shares of Common Stock, representing 9.1% of the Company’s issued and outstanding shares of Common Stock, KG owns of record10,615 shares of Common Stock, representing less than 0.1% of the Company’s issued and outstanding shares of Common Stock, CDA owns of record 11,202 shares of Common Stock, representing less than 0.1% of the Company’s issued and outstanding shares of Common Stock, GAPCO III owns of record255,740 shares of Common Stock, representing 0.5% of the Company’s issued and outstanding shares of Common Stock and GAPCO IV owns of record 49,065 shares of Common Stock, representing 0.1% of the Company’s issued and outstanding shares of Common Stock.As ofMay 20, 2013,GmbH Management, GenPar and GA each own of record no shares of Common Stock.As of May 20, 2013, the Reporting Persons may be deemed to beneficially own, in the aggregate,5,248,508 shares of Common Stock, representing approximately 9.7% of the Company’s outstanding Common Stock. By virtue of the fact that (i) GA is the general partner of CDA and GenPar, (ii) GenPar is the general partner of GAP 90, (iii) GA is the managing member of GAPCO III and GAPCO IV and (iv) GmbH Management is the general partner of KG, the Reporting Persons may be deemed to beneficially own an aggregate of5,248,508 shares of Common Stock and to have the shared power to vote or to direct the vote of the5,248,508 shares of Common Stock. CUSIP No. 12467B304 Page 11 of 13 Pages (b)(i) None of the Reporting Persons has the sole power to direct the voting and disposition of the shares of Common Stock which each owns of record. (ii) Please see Item 5(a), which is hereby incorporated by reference. (c)The Reporting Persons have not effected any transactions in the Common Stock during the past 60 days. (d)No person other than the Reporting Persons is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any Common Stock owned by any of the Reporting Persons. (e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to the Issuer. No material change. Item 7.Materials to be Filed as Exhibits. The documents filed as exhibits in the Schedule 13D are hereby incorporated by reference herein. Exhibit 1: As previously filed. Exhibit 2: As previously filed. Exhibit 3: As previously filed. CUSIP No. 12467B304 Page12 of 13 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 22, 2013 GENERAL ATLANTIC PARTNERS 90, L.P. By: General Atlantic GenPar, L.P., its general partner By: General Atlantic LLC, its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAPCO GMBH & CO. KG By: GAPCO Management GmbH, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Procuration Officer GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAP COINVESTMENTS III, LLC By: General Atlantic LLC, its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director CUSIP No. 12467B304 Page13 of 13 Pages GAP COINVESTMENTS IV, LLC By: General Atlantic LLC, its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAPCO MANAGEMENT GMBH By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Procuration Officer GENERAL ATLANTIC GENPAR, L.P. By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GENERAL ATLANTIC LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director
